                   IN THE XJNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


CHRIS E. FRANKS,

     Plaintiff,



V.                                     Civil Action No. l:18-cv-436



TRIPLE CANOPY, INC., ^ ^.,

     Defendants.


                              MEMORANDUM OPINION


     THIS MATTER comes before the Court on Defendants' Motion for


Summary Judgment pursuant to Federal Rule of Civil Procedure 56.

     Plaintiff Chris Franks, an African American, was employed by

Triple Canopy, Inc. (^'Triple Canopy") as a Force Protection Officer

(«FPO") at Camp Buehring in Kuwait. Defendants Captain Justin Good,

FPO John Sheldon, and         FPO   John Williams were also employed by

Triple Canopy.      Defendant Constellis, LLC ("Constellis") is the

parent company of Triple Canopy. Triple Canopy and Constellis are

government contractors that provided security services at U.S.

Army installations across Kuwait, including at Camp Arifjan and

Camp Buehring. Plaintiff was hired by Triple Canopy as an FPO in

March of 2017.


     Plaintiff's job        was to provide    security services at Camp

Buehring,    and    his   specific duties   included   conducting     vehicle

searches    and    checking   the   identification   cards   of   individuals
